Holmes, Judge,
delivered the opinion of the court.
The contested questions arise upon the instructions refused for the defendants, touching the effect that is to be given to the contract in writing on which the action is founded. This was an agreement “ between Kenneth Mackenzie, agent for Yolney S. Stevenson, of the first part, and George Bailey, of the second part,” witnessing that “ whereas the said parties are proprietors of adjoining lots in block 87 of the city of St. Louis, the northern line of the lot of the said party of the first part being the southern line of the lot of the said party of the second part,” and continuing to the end in the same style, the said party of the second party agreeing to pay to the said party of the first part one-lialf of the cost of building the party-wall which he was about to erect, whenever he should have occasion to build on his lot, and should use the whole of said party-wall, and concluding thus: “ In witness whereof, said parties of the first and second parts have hereto set their hands and seals the day and year above written.—K. Mackenzie [l. s.], agent for Yolney S. Stevenson. Geo. Bailey [l. s.] Witness — Chas. H. Peck.”
It appeared from the evidence that it was Yolney S. Stevenson who was in fact the proprietor of the adjoining lot, and built the party-wall, and was really the person intended as “ the party of the first part”; that the contract so made was adopted by Stevenson, and by him assigned to the plaintiffs, to whom he had conveyed the lot on which his building was erected; and that, subsequently, buildings had been erected by Bailey, and those holding under him, on his lot, using the party-wall, the front building being four stories and the rear building two stories only in height; the plaintiff’s building being five stories in height. The agreement read that *74“ when he or they shall build upon his lot permanent buildings so as to use the whole of said wall, he will pay to the party of the first part, or his assigns, the value of the onelialf of said party-wall, the said value to be computed and estimated at the time of such building.”\? Judgment was recovered against Bailey alone for the siim of $1,310.60, one-half of the cost of the wall being provefl to have been $1,559,21. -y
The court refused to instruct the jury for the defendants to the effect that the plaintiffs were not entitled to recover 'on the evidence, or that,in any event, they were not entitled to recover for more than the value of that portion of the wall which was used by Bailey, or his assigns, at the time of using the same. The plaintiffs did not ask for any instructions.
The determination of the case depends upon the construction that is to bo given to the written contract, as to the right of the plaintiffs to sue upon it, and a§. to the use of the whole wall.
Where a sealed instrument purports in the body of it to contract in the name of the principal and to bind him, the execution of it by the agent in the manuerjn which this contract was signed would be sufficient to make it the contract of the principal, if there was an authority under seal; and whether or not such is the purport of the instrument, is to be gathered from the general tenor of it, rather than from any particular clause; and if the intention of the parties-can be ascertained, such intention is to be carried into effect, if it can be done consistently with the rules of law.—Hale v. Woods, 10 N. H. 470; Deming v. Bullitt, 1 Blackf. 241; Wilks v. Back, 2 East, 142; Wilburn v. Larkin, 3 Blackf. 55; Varnum v. Evans, 2 McMull. 409; Shanks v. Lancaster, 5 Gratt. 118; Martin v. Dortch, 1 Stew. 479.
Parol evidence was admissible to explain the latent ambiguities of the instrument, and to aid in interpreting it—Smith v. Alexander, 31 Mo. 193. Upon the face of the paper, without the aid of extrinsic evidence, there might be *75room, for doubt whether the words “ Kenneth Mackenzie, agent for Yolney S. Stevenson, of the first part,” referred to the agent or the principal as the party contracting ; but the general tenor of the instrument purports that it was the proprietors of the lots who were in fact the contracting parties, and the evidence aliunde very clearly shows that it was Stevenson, and not Mackenzie, who was such proprietor. We think the case comes within the reasoning that would make this the contract of the principal; but as a contract under seal, it is ineffectual for want of an authority under seal.
Now if this was an instrument affecting real estate, this result would be conclusive of the case ; but when the contract relates to personal property only, or is a mere agreement to pay money, though void as a contract under seal, the seal is unnecessary, and may be disregarded as surplusage, and it will be good as a contract not under seal, provided there were authority by parol for its execution ; and such parol authority may be proved by a subsequent ratification—Dispatch Line v. Bellamy Manuf. Co., 12 N. H. 205; Hunter v. Parker, 7 Mees. & W. 322; Cooper v. Rankin, 5 Binn. 613; Van Ostrand v. Reed, 1 Wend. 424; 1 Am. Lea. Cts. (3d ed.) 587.
Here the principal adopted the contract as his own, and assigned it to the plaintiffs as such, and there was a-clear ratification of the authority by parol.
Under the present system of practice, the technical distinctions between the mere forms of action no longer exist. The petition stated the material facts of the case', and if there be a good cause of action stated, it matters not whether it be such as would have been assumpsit or covenant under the former practice. This petition states the case as upon an agreement in writing not under seal, and we think the allegations are sustained by the proofs, and that there is no material variance.
As to the matter of “ the whole wall,” the contract must receive a construction with reference to the subject matter and the intent of the parties. It could not have been intend*76ed that the buildings to be erected by the defendants should literally cover every inch of the whole surface of the party-wall. The meaning of the parties must have been that a substantial use of the whole wall should be considered enough ; and there was ample evidence on this subject to justify the verdict of the jury. Some allowance seems to have been made for the difference in the extent of the two buildings. We find no sufficient reason for disturbing the verdict. It results from these views that there was no error in refusing the defendants’ instructions.
Judgment affirmed.
The other judges concur.